Citation Nr: 1525471	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left leg disability.

2.  Entitlement to service connection for a right leg disability. 

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from March 2, 2010 to January 11, 2012, and as 50 percent disabling thereafter.

4.  Entitlement to an effective date earlier than November 15, 2013 for the grant of a 10 percent evaluation for a right paraspinal muscle scar as due to service-connected injury of Muscle Group XX (claimed as a back injury).

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A June 2010 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective from March 2, 2010.  In September 2011, the RO granted a 30 percent rating, effective March 2010 and, in February 2012, a 50 percent rating was assigned from January 12, 2012.

A June 2012 rating decision, in pertinent part, denied service connection for bilateral leg numbness, a rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  A March 2014 rating decision granted a 10 percent evaluation for a right paraspinal muscle scar (painful) as due to service-connected muscle injury of Group XX (claimed as a back injury) effective from November 15, 2013.

In January 2012, November 2013, and September 2014, the Veteran testified during hearings before RO personnel.  Transcripts of the hearings are of record.

In March 2015, the Veteran was scheduled for a hearing before a Veterans Law Judge conducted by videoconference.  The Veteran cancelled his hearing in a March 2015 signed statement and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The issues of entitlement to an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has a right leg disability causally related to service, or a service-connected disability.  

2.  The most probative evidence of record is against a finding that the Veteran has a right leg disability causally related to service, or a service-connected disability.  

3.  There is no competent credible evidence of continuity of symptoms of leg disabilities since service.

4.  An unappealed August 2010 rating decision granted service connection for a muscle injury to Muscle Group XX with a paraspinal scar (claimed as a back injury), and assigned a noncompensable rating under Diagnostic Code 7804-5320, for the Veteran's service-connected right paraspinal muscle injury, that was increased to 20 percent in September 2011. 

5.  On March 12, 2012, the Veteran filed a claim for a separate, compensable rating for a scar of the lower back claimed secondary to his service-connected right paraspinal muscle injury that was slightly tender/sensitive, adhesed, and unsightly.  The June 2012 rating decision denied an increased rating for the muscle injury to Group XX with a paraspinal scar.  The Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance as to this matter.

6.  On November 15, 2013, the Veteran filed a claim for a separate rating for his service-connected scar disability. 

7.  The March 2014 rating decision granted a separate 10 percent rating for a painful scar of the posterior trunk under Diagnostic Code 7804, effective November 15, 2013.

8.  The Veteran's painful scar of the right posterior trunk is shown to have been manifested by pain, but the evidence does not support a finding that it worsened during the 12 months prior to November 15, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

3.  The criteria for an effective date earlier than November 15, 2013 for a separate 10 percent rating for a painful scar of the posterior trunk have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 7802, 7804 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2012 and December 2013.  

The claims file includes the Veteran's service treatment records (STRs), personnel records, VA and private medical records, and the Veteran's statements in support of his claims.  All reasonably identified and available medical records have been secured.  

The Veteran was afforded VA examinations in April 2012 and January 2014, the reports of which are of record.  The examinations and reports are adequate, as the claims file was reviewed, the examiners reviewed the pertinent history, including the Veteran's reports and provided clinical findings and diagnoses, and offered etiology opinions with rationales from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2014). 

VA's duties to notify and assist the Veteran in substantiating his claims have, accordingly, been met.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Effective Date

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Right and Left Leg Disabilities

The Veteran contends that he has bilateral leg disability due to his shrapnel injury in service.  He specifically describes having a right leg disability, manifested by pain, numbness, and a tingling sensation since his in-service injury.  The Veteran explains that shrapnel hit his right paraspinous back area.  He further contends that a fellow service member removed the shrapnel, put a bandage on it, and the injury took two months to heal.  He had no sutures and no treatment for it.  (See e.g., January 2014 VA scars examination report.)  Since then, the Veteran contends that he has experienced bilateral leg numbness that he attributes to his shrapnel injury.

Service personnel records show that the Veteran participated in Vietnam Counter Offensive Phase III, the Tet Counter Offensive, and the Vietnam Campaign.  His military occupational specialty was as an equipment repairman (diesel mechanic).  The Veteran's DD 214 does not reflect that he was in receipt of the Purple Heart, or an award indicative of combat.  STRs do not reflect complaints of, or treatment for, a shrapnel injury to his right lower back muscle or a leg disability.

During his November 2013 personal hearing at the RO, the Veteran denied having any leg problems prior to his shrapnel injury in service.  (See November 2013 hearing transcript at page 4.)  He reported that after his back injury healed, he developed numbness that never disappeared.  Id.  In September 2014, the Veteran testified that he had a leg problem in service and immediately after discharge.  (See September 2014 hearing transcript at page 4.)  He reported that he had right leg tingling and numbness, with occasional pain spasms at his scar, since 1968.  Id. at 5-6.  

Initially, the Board finds that any statement by the Veteran as to continuity of symptoms since service is less than credible.  The Board has also considered that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

As noted above, the Veteran's DD 214 does not reflect combat service.  Even assuming that the Veteran had combat and was entitled to the presumption noted above, service connection is still not warranted.  While the Veteran may have been injured in service by shrapnel to the back, his statements as to leg symptoms since service are less than credible.  The Veteran served in Vietnam from October 1967 to October 6, 1968.  Subsequent to his return to the United States, he sought treatment for other complaints on several occasions but not for his legs.  Notably, he sought treatment for an ingrown toe nail in June 1969, and again on four occasions for an ingrown toe nail in March 1970.  He also sought treatment for a sore throat in March 1970 and a head cold and sore throat in April 1970.  Thus, as the Veteran sought treatment for disabilities in service, the Board finds it reasonable that he would have sought treatment if he had complaints of the legs, especially, as he was being seen for a foot disability.  
 
The Board also notes that just prior to leaving Vietnam, the Veteran sought treatment for tinea cruris, but not for leg complaints, (October 1969) and for back pain which he reported had had for years, but had hurt again that morning due to lifting; that STR is negative for any leg complaints (October 1969).  

The Veteran's February 1970 report of examination for separation purposes reflects that the Veteran's lower extremities were normal upon evaluation.  The Veteran's February 1970 report of medical history for separation purposes reflects that he described himself as being in "excellent" present health.  He reported that he had, or previously had had, color blindness, eye trouble, foot trouble, and car, train, sea or air sickness.  He denied cramps in the legs, lameness, neuritis, or paralysis.  The Board finds that it would have been reasonable for the Veteran to report leg problems, if he had any, because he reported other problems.  The report of examination was in February 1970, more than two months prior to separation.  In May 1970, the Veteran reported that there had been no change in his medical condition.  Thus, on both occasions, he did not report leg problems. 

Post service, a February 1986 private Lutheran Medical Center record reflects that the Veteran had complaints of lifting/possible injury to his lower back.  It was noted that pain radiated to the groin.  No leg symptoms since service were noted. 

The earliest complaint of leg problems is in 1997, more than 20 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Notably, at the time of that VA examination, the Veteran specifically denied paresthesias in the legs and did not report pain.  He reported a lack of stability/weakness in his legs.  The Board finds that if the Veteran had had tingling or burning feeling in his leg since service, it would have been reasonable for him to have report it rather than specifically deny such when questioned about his legs.  The report reflects that the Veteran denied any abnormal sensations in his legs at the immediate time of the alleged in-service injury, and notes that "[i]t was only a few years later that he did notice that he had what he perceived to be a lack of stability in his lower extremities.  He indicates that this is a sense of weakness that he experiences.  He states that it started a few years after the incident and has continued to present.  It is a weakness without any associated paresthesias, i.e., burning , tingling, complete numbness, et cetera."

An April 2004 private record reflects that the Veteran presented with lower back and right lower leg pain after having been involved in a motor vehicle accident that morning.  It was noted that the Veteran did not have pain until about an hour after the accident, and then had lower back ache on the right side.  He also had soreness near the right knee.  The Veteran sought chiropractic treatment on a number of occasions subsequent to this accident.  The records are negative for any mention of leg symptoms since service.

A December 2006 private record reflects that the Veteran presented with low back pain after another motor vehicle accident.  The lower back pain was noted to be very sharp and just above the tailbone.  The Veteran sought chiropractic treatment on a number of occasions subsequent to this accident.  The records are negative for any mention of leg symptoms since service.

A January 2007 private record reflects that the Veteran's pain was worse.  The note reflects that the Veteran's "mid back feels very tender and he has pain today into his right leg to the knee."  Another January 2007 record reflects "his lower back feels better.  He has had some pain down the outside of his right leg to just below the knee off and on."  A February 2007 record reflects "his lower back feels better and he hasn't had the leg pain".  A February 19, 2007 record reflects that the Veteran's back pain had improved substantially since the accident, and he "has not had radiating pain into the legs lately".  A February 26, 2007 record reflects that the Veteran had worked "a lot" the prior Friday and felt that this aggravated his condition.  It was noted that he had pain shooting into the lateral side of his right leg down to the calf and bottom of the feet.  April 2007 records reflect that the Veteran reported that his back and legs feel better.  A June 2007 record reflects that the Veteran "has residual numbness in his hands bilaterally, neck pain and lower back pain that at times radiates down the right leg, due to his injuries in the motor vehicle accident on December 14, 2006.  I do not expect permanent resolution of his condition."

The claims file includes correspondence from Chiropractor H. Kosak, received by VA in 2014.  H. Kosak stated, in part, as follows:

[The Veteran] has been a patient of my husband, Dr. [K.] Kosak, and I since December of 2002.  We have seen [the Veteran] regarding his general health and most often his back pain and radiating pain and numbness in his right leg.  Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his right leg numbness and "tingling" sensation, with occasional spasms of leg pain, is due largely, if not entirely to his muscle injury to his lower right back, very close to the spine from being hit by shrapnel while serving during his military service in 1968.  [The Veteran] has been consistently treated by Chiropractors since 1969 for residuals from his injury to help him perform his work activities and his normal activity of daily living.  I base this assessment on his physical and my training and experience as a Physician. 

The Board finds that the opinion has little, if any, probative value.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).
 
Although H. Kosak reports that it is likely that the Veteran's symptoms are due to his muscle injury, she provides no adequate rationale as to how a muscle injury would affect the nerve roots.  Second, her opinion contradicts her office's June 2007 finding that the Veteran's right leg pain is due to his December 2006 motor vehicle accident.  She provides no rationale as to this contradiction.  Third, H. Kosak fails to discuss that the Veteran's leg pain was not noted in clinical records until after the April 2004 motor vehicle accident with back pain, and after the December 2006 motor vehicle accident with back pain.  Despite chiropractic treatment on more than 46 occasions between 2004 and 2007, the records are entirely negative for symptoms since service, due to service, or due to a shrapnel injury.  To the contrary, the records relate the Veteran's leg pain to post service motor vehicle accidents.  It is not until after additional years of treatment, that the clinical notes reflect, in May 2010, that the Veteran asserted tingling in the right leg since service.  Fourth, H. Kosak states that her opinion is based, on part the Veteran's available records, but does not discuss that the records in the decades after service do not reflect leg symptoms due to an in-service injury.  In addition, she fails to discuss the Veteran's 1970 denial of neuritis or lameness, and his statement that he was in excellent health.  She also fails to discuss the 1997 statement by the Veteran in which he denied paresthesias in the legs.  As noted above, any statement by the Veteran that he had paresthesias and/or pain in the legs since service is less than credible; thus, any opinion based on such an allegation is not probative.  Finally, H. Kosak does not discuss the Veteran's degenerative disc disease (DDD).

The claims file also includes a 2012 VA examination report.  The examiner opined that the Veteran likely had radiculopathy of both lower extremities from disc disease.  The Veteran's symptoms included mild intermittent pain and numbness in the right and left lower extremities.  Physical examination revealed decreased sensation in the bilateral thigh and knee, with mild incomplete paralysis of the sciatic nerve, bilaterally.  The examiner opined, based on the Veteran's reported symptoms and the x-ray evidence, that the leg symptoms are likely coming from back disease other than the shell fragment wound.  The examiner noted that the Veteran has DDD, which is not the Veteran's service-connected back muscle disability.  The examiner found that there did not appear to be any relationship between the Veteran's shrapnel injury and his current leg symptoms.  In sum, the evidence reflects that it is most likely that the Veteran's leg symptoms are related to his nonservice-connected DDD, and not his service-connected disability.

The April 2012 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was reviewed and the Veteran's report of injury in service was considered.  The examiner noted the Veteran's report of bilateral leg pain, fuzziness, and a tingling sensation, since his twenties, and concluded that findings in the Veteran's leg were likely coming from his back disease (and not specifically a shell fragment wound).  The examiner clarified that the Veteran's service-connected muscle back injury did not mean disc disease, and only meant a back muscle shrapnel injury.  Although the examiner acknowledged findings of some mild decreased sensation about the Veteran's thighs, there did not appear to be any relationship between the isolated injury to his right paraspinal area and any bilateral leg pain, fuzziness, and tingling.  

The Board also notes, with regard to the left leg, that H. Kosak provided no rationale and opinion as to the Veteran's left leg symptoms. Thus, the only opinion with regard to the left leg is against a finding that it is due to service.  The Board notes that private chiropractic treatment records include multiple examinations and evaluations when his medical history was solicited; but he reported no ongoing specific left leg problems.  There is no competent and credible lay or medical opinion or evidence to refute the April 2012 VA examiner's opinion with regard to the left leg.  Moreover, in an unappealed March 1998 decision, the Board denied the Veteran's claim for service connection for a low back disability.  An unappealed March 2009 rating decision denied the Veteran's request to reopen his claim for service connection for a low back disability.

Finally, the Board notes that although the Veteran is competent to report symptom such as pain, tingling, and numbness, he has not been shown to have the experience, education, and training necessary to render a competent opinion as to etiology, especially in light of his nonservice-connected disabilities, especially in light of his numerous post service motor vehicle accidents with back injuries (i.e. 2004, 2006, and 2014). see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Earlier Effective Date Claim

In oral and written statements, the Veteran asserts that he experienced a painful scar from his muscle injury since he was wounded.  See March 2014 notice of disagreement and June 2014 substantive appeal.  His scar was painful and tender since his original injury and he did not understand why a March 2011 VA examiner said it was not painful.  See June 2014 substantive appeal.  

The Veteran maintains that a more appropriate effective date for the rating for his painful scar is "at the earliest possible date allowed by law".  Id.  He has also indicated that his scar was unchanged since 2008, suggesting that 2008 is a more appropriate effective date.  See September 2014 hearing transcript at pages 3-4.

An unappealed August 2010 rating decision granted service connection for an injury to Muscle Group XX with a right paraspinal scar (claimed as a back injury), assigned a noncompensable disability rating under Diagnostic Code 7804-5320, effective since December 17, 2008.  

A March 2011 VA examination report did not report current symptoms associated with the paraspinal scar.

In September 2011, the RO granted a 20 percent rating for the Veteran's muscle injury to Group XX with a right paraspinal scar, effective December 17, 2008.

On March 12, 2012, the RO received the Veteran's claim for a separate, compensable rating for a scar of the lower back secondary to his service-connected right paraspinal injury that was slightly tender/sensitive, adhesed, and unsightly.

The April 2012 VA examiner noted that the Veteran had a small, linear, scar on the right lower back that was not painful.

The June 2012 rating decision denied a rating in excess of 20 percent for the Veteran's injury to Muscle Group XX with right paraspinal muscle scar.  

The Veteran was notified in writing of the RO's June 2012 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b) (2014); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the June 2012 decision is final as to this matter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

On November 15, 2013, the RO received the Veteran's claim for a separate rating for a tender, painful right paraspinal muscle scar.

A January 2014 VA examination report includes findings of a painful scar.  The Veteran described his pain as dull and throbbing.

The March 2014 rating decision granted service connection for a painful right paraspinal muscle scar, that was assigned a separate 10 percent rating for a painful scar of the posterior trunk, under Diagnostic Code 7804, effective November 15, 2103.

During his September 2014 hearing, the Veteran testified that his scar was "unchanged since 2008, although it was smaller than in 1968".  See September 2014 hearing transcript at page 3.  The scar was tender when he brushed up against something as it was in 2008.  Id. at 4.

The Veteran perfected an appeal of the November 15, 2013 effective date assigned for the award of the 10 percent rating for a painful right paraspinal muscle scar.


The Veteran is competent to report scar symptoms, and its severity.  See, e.g., Layno v. Brown, 6 Vet. App. at 465.  The date of receipt of the Veteran's claim for an increased rating for his service-connected scar disability is November 15, 2013.  Under 38 C.F.R. § 3.400(o)(2) (2014), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

Taking into account the evidence of disability during the one-year period prior to the receipt of that claim, an effective date would be possible if the Veteran's scar worsened during that period.  The evidence is against such a finding.  The Veteran has stated that he has had a painful scar since at least 2008 and it has remained unchanged since then.  Thus, an earlier effective date based on a worsening of the disability in the one year prior to the filing of the claim is not warranted.  the Veteran's claim was received by VA in November 2013, thus, it is the appropriate effective date.  There is no evidence earlier evidence, subsequent to the June 2012 final decision, which can reasonably be taken as a claim for benefits.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

An effective date earlier than November 15, 2013 for the grant of a 10 percent evaluation for a right paraspinal muscle scar as due to service-connected injury of Muscle Group XX (claimed as a back injury) is denied.



REMAND

PTSD rating 

During his November 2013 hearing, the Veteran testified that he saw a psychologist at the Vet Center.  (See November 2013 hearing transcript at page 12.)  The Veteran also told VA clinicians that he attended a PTSD group session at the Vet Center until approximately May 2014.  (See e.g. August 2014 VA PTSD examination report and October and November 2014 VA outpatient records.)  

VA has a duty to attempt to obtain these possibly relevant records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issue remanded above; thus, it must also be remanded.   

The Veteran reported at the 2014 PTSD VA examination, that he had not worked in "years."  VA should attempt to obtain Social Security Administration (SSA) disability records, if any. 


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide authorization for VA to obtain all his Vet Center records.  If authorization is provided, attempt to obtain all records and associate them with the claims file.

2.  Ascertain if the Veteran is in receipt of SSA disability benefits for a service-connected disability, and if so, attempt to obtain the SSA determination and all clinical records used in making that determination. 

3.  Thereafter, if newly received records indicate a change in the Veteran's PTSD since his last VA examination, schedule him for a VA psychiatric examination to determine the current severity and all manifestations of his service-connected PTSD.

4.  Thereafter, readjudicate the issues on appeal of entitlement to increased rating for PTSD and entitlement to a TDIU, with consideration of all newly received evidence.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


